—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Kings County (Golden, J.), dated January 13, 1992, which denied their motion for a change of venue pursuant to CPLR 510 (3) from Kings County to Richmond County.
Ordered that the order is affirmed, with costs.
The defendants did not identify their witnesses who allegedly would be inconvenienced, their willingness to testify, and the nature of their anticipated testimony. Accordingly, they failed to satisfy their burden of establishing a basis for a change of venue pursuant to CPLR 510 (3) (see, Alexandre v Pepsi-Cola Bottling Co., 150 AD2d 742). Sullivan, J. P., Pizzuto, Joy and Goldstein, JJ., concur.